       Case 3:19-cv-00157-AC       Document 39        Filed 06/22/20   Page 1 of 2




1    Dawn M. McCraw, #192645
     PRICE LAW GROUP, APC
2    8245 N 85th Way
     Scottsdale, AZ 85258
3    T: (818) 600-5585
     F: (818) 600-5485
4    E: dawn@pricelawgroup.com
     Attorneys for Plaintiff,
5    Tiffany Hopkins
6                               UNITED STATES DISTRICT COURT
7                               FOR THE DISTRICT OF OREGON
8                                    PORTLAND DIVISION
9
     TIFFANY HOPKINS,                                    Case No. 3:19-CV-157
10
                   Plaintiff,
11
            v.                                           STIPULATED MOTION TO
12                                                       DISMISS
13   GENESIS FS CARD SERVICES, INC.,
14               Defendant.
15
16
            Plaintiff Tiffany Hopkins and Defendant Genesis FS Card Services, Inc., each
17
     respectively represented through counsel undersigned, hereby stipulate that a settlement has
18
19   been reached in the above matter and that all claims and defenses asserted therein be

20   dismissed with prejudice, each side to bear their own attorneys’ fees and costs.
21          Respectfully submitted this 22nd day of June 2020.
22
23
24                                               By: /s/ Dawn M. McCraw
                                                     Dawn M McCraw
25                                                   PRICE LAW GROUP, APC
                                                     dawn@pricelawgroup.com
26                                                   Attorneys for Plaintiff
27                                                   Tiffany Hopkins

28
                                                  1
     Case 3:19-cv-00157-AC   Document 39   Filed 06/22/20   Page 2 of 2




1                                            /s/ Allison L. Cannizaro
                                             Allison L. Cannizaro
2
                                             SESSIONS FISHMAN NATHAN &
3                                            ISRAEL LLP
                                             3850 N. Causeway Blvd., Suite 200
4                                            Metairie, LA 70002
5                                            E: acannizaro@sessions.legal

6                                            /s/ James K. Schultz
                                             SESSIONS, FISHMAN, HATHAN &
7
                                             ISRAEL, LLP
8                                            1545 Hotel Circle So., Ste 150
                                             San Diego, CA 92108
9                                            jschultz@sessions.legal
10
                                             Robert E. Sabido
11                                           COSGRAVE VERGEER KESTER, LLP
                                             900 SW Firth Ave., 24th Floor
12
                                             Portland, OR 97204
13                                           rsavido@cosgravelaw.com
14                                           Attorneys for Defendant Genesis FS Card
15                                           Services, Inc

16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -2-
